Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed action
1.	Status of Claims: 

Claims 1-5, 7-11, 13, 17, 21, and 28-33 are pending in this Office Action.

Priority
2.	Examiner acknowledges that this application is a 35 U.S.C. § 371 National Stage of International Patent Application No. PCT/EP2018/064218, filed May 30, 2018, designating the United States.

Information Disclosure Statement
3.	The Information Disclosure Statement (IDS) submitted on 11/27/2020 and 02/04/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-5, 7-11, 17, 21, and 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0313167 issued to Lee et al. (Lee) in view of US 10,432,523 issued to Vairavakkalai et al. (Vairavakkalai).
As per claim 1, Lee teaches a method for managing the provision of a service between origin and destination endpoints over a communication network (Lee: ¶ 0023 – forwarding command to the source IP/MPLS network to cause the source IP/MPLS network to route packets in the VPN to the optical path), the communication network comprising at least two Autonomous Systems (ASs) (Lee: ¶ 0022 – multiple Autonomous System (AS) environments) and an Abstraction and Control of Traffic Engineered Networks (ACTN) Virtual Network (VN) between the origin and destination endpoints (Lee: ¶ 0005 – Abstraction and Control of Traffic Engineered Networks (ACTN) describes a set of management and control functions used to operate one or more TE networks to construct virtual network), the method comprising: defining, at each of the origin and destination endpoints (Lee: ¶ 0030 – ACTN VN YANG provides the profile of VN in tem1s of VN members, each of which corresponds to a mapping of customer end-points (Virtual Network Access Points (VNAPs)) and Link Termination Points (LTPs) of a TE-tunnel for source and destination of the VN member), 
	Lee however does not explicitly teach a service segregation loopback interface corresponding to a subset of traffic belonging to the service; and binding the subset of traffic to the VN, wherein binding the subset of traffic to the VN comprises exposing the service segregation loopback interface defined at the destination endpoint as routing next hop only to traffic belonging to the subset.
	Vairavakkalai however explicitly teaches a service segregation loopback interface corresponding to a subset of traffic belonging to the service (Vairavakkalai: Col. 23, ll. (31-35) and (65-67) – the private MPLS-FIBs can contain labels that act as transport-layer identifiers, that correspond to loopback interfaces, or peer-interfaces of P nodes in the network, for example. The scale (amount) of these labels may be proportional to a number of Service-Endpoints and also Global Protocol Nexthop address, e.g., a loopback address of the network device used as transport tunnel end-point); and binding the subset of traffic to the VN, wherein binding the subset of traffic to the VN comprises exposing the service segregation loopback interface defined at the destination endpoint as routing next hop only to traffic belonging to the subset (Vairavakkalai: Col. 44, ll. (39-49) – the OFP (Optimal Fiber Path) identifier may be an IP address, such as vPE20A's loopback address, for example. In some examples, a virtual node specifies the OFP identifier in BGP update messages 1036 (FIG. 21B) as the protocol next hop for service prefixes advertised to route reflectors such as service RR 1026 (FIGS. 21A-21B) or other PE routers such as PE router 1028A. To support OFP on a subset of prefixes, in some examples vPE 1020A could define a secondary address in loopback and use the secondary address as the OFP identifier, and advertise prefixes with the OFP identifier as the protocol next hop).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lee to teach a service segregation loopback interface corresponding to a subset of traffic belonging to the service; and binding the subset of traffic to the VN, wherein binding the subset of traffic to the VN comprises exposing the service segregation loopback interface defined at the destination endpoint as routing next hop only to traffic belonging to the subset. One would be motivated to do so the private MPLS-FIBs can contain labels that act as transport-layer identifiers, that correspond to loopback interfaces and when a virtual node specifies the OFP (Optimal Fabric Path) identifier in BGP update messages as the protocol next hop for service prefixes advertised to route reflectors such as service RR 1026 (FIGS. 21A-21B) or other PE routers and To support OFP on a subset of prefixes, in some examples vPE 1020A could define a secondary address in loopback and use the secondary address as the OFP identifier, and advertise prefixes with the OFP identifier as the protocol next hop  (Vairavakkalai: Col. 23, ll. (31-35) and (65-67) and Col. 44, ll. (39-49)).

	As per claim 2, the modified teaching of Lee teaches the method of claim 1, further comprising: defining an ACTN VN between the origin and destination endpoints (Lee: ¶ 0005 – Abstraction and Control of Traffic Engineered Networks (ACTN) describes a set of management and control functions used to operate one or more TE networks to construct virtual network), the VN comprising a specified tunnel in each of the ASs (Lee: Fig. 4 – teaches tunnels in each AS domain (Tunnel 1, Tunnel 2)); 
Lee however does not explicitly teach and defining, at each egress node of each tunnel in the VN, a loopback interface that corresponds to the VN and is specific to the particular tunnel.
Vairavakkalai however explicitly teaches defining, at each egress node of each tunnel in the VN, a loopback interface that corresponds to the VN and is specific to the particular tunnel (Vairavakkalai: Col. 24, ll. (66-67) – IP-address of tunnel-endpoint (loopback address)).

method of claim 1, wherein binding the subset of traffic to the VN further comprises: using a Routing Policy to expose the loopback interface corresponding to the VN, and defined at the egress node corresponding to the destination endpoint, as routing next hop for traffic belonging to the service and having the service segregation loopback interface defined at the destination endpoint as its destination (Lee: ¶ 0030 – the ACTN VN YANG model also provides VN-level policy information. Examples of such policy information include local-reroute policy (delegation), push policy (policy to state whether changes can be pushed to the customer), and update policy (policy to allow only the changes to be reported)).
As per claim 4, the modified teaching of Lee teaches the method of claim 1, wherein defining at each of the origin and destination endpoints a service segregation loopback interface corresponding to a subset of traffic belonging to the service comprises3371 of PCT/EP2018/064218Preliminary AmendmentAttorney Docket: 3602-2105US1 creating each service segregation loopback interface on a Virtual Routing Function, VRF, which corresponds to the service and which is defined on the relevant origin or destination endpoint (Lee: ¶ 0035 – proper IP/Virtual Routing and Forwarding (VRF) forwarding table to be populated according to the TE binding policy for the VPN).
As per claim 5, the modified teaching of Lee teaches the method of claim 1, wherein the subset of traffic belonging to the service is identified by routing constraints for the subset of traffic that are specific to the subset of traffic (Vairavakkalai: Col. 1, LL. (52-54) – the forwarding information may, in some examples, be a subset of the information contained within routing information).
As per claim 7, the modified teaching of Lee teaches the method of claim 3, wherein the operation of exposing comprises exposing the loopback interface to AS border nodes in the AS of the destination endpoint (Vairavakkalai: Col. 23, ll. (65-67) –Global Protocol Nexthop address, e.g., a loopback address of the network device used as transport tunnel end-point).
As per claim 8, the modified teaching of Lee teaches the method of claim 3, wherein binding the subset of traffic to the VN further comprises using a Routing Policy to expose the loopback interface defined at the egress node of a tunnel in an AS adjacent to the AS of the destination endpoint as routing next hop for traffic having the loopback interface defined at the egress node corresponding to the destination endpoint as its destination (Vairavakkalai: Col. 27, ll. (6-12) – the BGP process 70 of the egress network device also originates a private label route message 416 specifying a private label as a destination, a route distinguisher of an egress for the private label, a context protocol next hop associated with a private MPLS forwarding layer (i.e., private FIB layer), and a next hop for the private label).
As per claim 9, the modified teaching of Lee teaches the method of claim 8, wherein the operation of exposing comprises exposing the loopback interface to AS border nodes in the AS adjacent to the AS of the destination endpoint (Vairavakkalai: Col. 43, ll. (14-17) – in some cases, the upstream vNode may replace an aggregated fabric interface with the OFP fabric interface as a next hop for the network destination).
As per claim 10, the modified teaching of Lee teaches the method of claim 1, wherein exposing loopback interfaces comprises exposing the interfaces via Border Gateway Protocol signaling (Vairavakkalai: Col. 6, ll. 32 – Border Gateway Protocol (BGP)).
As per claim 11, the modified teaching of Lee teaches the method of claim 1, wherein binding the subset of traffic to the VN further comprises using the defined loopback interfaces as tunnel endpoints for traffic routing within each individual AS (Vairavakkalai: Col. 23, ll. (66-67) – a loopback address of the network device used as transport tunnel end-point).
As per claim 17, the modified teaching of Lee teaches the method of claim 1, further comprising: defining a plurality of ACTN VNs between the origin and destination endpoints (Lee: ¶ 0005 – Abstraction and Control of Traffic Engineered Networks (ACTN) describes a set of management and control functions used to operate one or more TE networks to construct virtual network), each VN comprising a specified tunnel in each of the ASs; defining, at each egress node of each tunnel in each VN (Lee: ¶ 0030 – ACTN VN YANG provides the profile of VN in tem1s of VN members, each of which corresponds to a mapping of customer end-points (Virtual Network Access Points (VNAPs)) and Link Termination Points (LTPs) of a TE-tunnel for source and destination of the VN member), 
Lee however does not teach a loopback interface that corresponds to the VN and is specific to the particular tunnel; and managing the provision of an additional service between the origin and destination endpoints wherein the step of managing the provision of the additional service between the origin and destination endpoints comprises binding the additional service to a specific one of the VNs by: exposing the loopback interface corresponding to the VN to which the service is to be bound and defined at the egress node corresponding to the destination endpoint as routing next hop only to traffic corresponding to the additional service.
Vairavakkalai however explicitly teaches a loopback interface that corresponds to the VN and is specific to the particular tunnel (Vairavakkalai: Col. 23, ll. (31-35) and (65-67) – the private MPLS-FIBs can contain labels that act as transport-layer identifiers, that correspond to loopback interfaces, or peer-interfaces of P nodes in the network, for example. The scale (amount) of these labels may be proportional to a number of Service-Endpoints and also Global Protocol Nexthop address, e.g., a loopback address of the network device used as transport tunnel end-point); and managing the provision of an additional service between the origin and destination endpoints wherein the step of managing the provision of the additional service between the origin and destination endpoints comprises binding the additional service to a specific one of the VNs by: exposing the loopback interface corresponding to the VN to which the service is to be bound and defined at the egress node corresponding to the destination endpoint as routing next hop only to traffic corresponding to the additional service (Vairavakkalai: Col. 26, ll. (36-46) – controller 414 of FIG. 17, sends a message to the egress network device of a network tunnel 402 configuring the context PNH and associated context forwarding table (450), such as by sending message 419. The context next hop address CPNH is an IP address that identifies the private FIB layer. The egress network device creates a context forwarding table (e.g., private context FIBs 412 of FIG. 17) in the private FIB layer associated with the CPNH received from the controller 45 (452), and allocates and installs a context label route in its global MPLS FIB that points to the context forwarding table).
As per claim 21, the claim resembles claim 1 and is rejected under the same rationale while Vairavakkalai teaches a computer program product comprising non-transitory computer readable media having stored thereon a computer program which, when executed on at least one processor (Vairavakkalai: Col. 37, ll. (37-46) – a computer-readable storage medium (again, not shown in FIG. 22), such as non-transitory computer-readable mediums including a storage device (e.g., a disk drive, or an optical drive) and/or a memory such as random-access memory (RAM) (including various forms of dynamic RAM (DRAM), e.g., DDR2 SDRAM, or static RAM (SRAM)), Flash memory, another form of fixed or removable storage medium that can be used to carry or store desired program code and program data in the form of instructions or data structures and that can be accessed by a processor).
As per claim 28, the claim resembles claim 1 and is rejected under the same rationale.
As per claim 29, the claim resembles claim 2 and is rejected under the same rationale.
As per claim 30, the claim resembles claim 3 and is rejected under the same rationale.
As per claim 31, the claim resembles claim 4 and is rejected under the same rationale.
As per claim 32, the claim resembles claim 5 and is rejected under the same rationale.
As per claim 33, the claim resembles claim 11 and is rejected under the same rationale.
5.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0313167 issued to Lee et al. (Lee) in view of US 10,432,523 issued to Vairavakkalai et al. (Vairavakkalai) and further in view of US 2016/0218917 issued to Zhang et al. (Zhang).
As per claim 13, the modified teaching of Lee teaches the method of claim 11 however does not explicitly teach wherein binding the subset of traffic to the VN further comprises engineering the tunnels within each individual AS with routing satisfying Service Level Agreement, SLA, requirements applicable to the subset of traffic.
Zhang however explicitly teaches binding the subset of traffic to the VN further comprises engineering the tunnels within each individual AS with routing satisfying Service Level Agreement, SLA, requirements applicable to the subset of traffic (Zhang: ¶ 0053 – a network (e.g., an ISP) may know the aggregate demand traffic volume of its neighboring networks (e.g., ISPs) through service level agreements (SLAs)).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lee in view of Zhang to teach binding the subset of traffic to the VN further comprises engineering the tunnels within each individual AS with routing satisfying Service Level  know the aggregate demand traffic volume of its neighboring networks (e.g., ISPs) through service level agreements (SLAs) (Zhang: ¶ 0053).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571) 270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus;
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8360.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SM A RAHMAN/Primary Examiner, Art Unit 2458